The proper allowance as alimony, separate maintenance, solicitors' fees, etc., to a wronged wife often, if not always, present difficult assignments. Although there are rules, guides and criteria for use in reaching a just and equitable solution of the question, no exact mathematical formula exists for doing so.
On reconsideration of this case, the Court, sitting en banc, has reached the conclusion that the wife is entitled to $100 per month for her separate maintenance, and not $85 per month as adjudged on submission.
As above stated, there is no exact formula for fixing attorneys' fees in matters of this kind. But there is well established authority to the effect that ordinarily fifty percent of the amount allowed for services rendered in the trial court may be allowed for services rendered on appeal. See, Wilson v. Wilson, 198 Miss. 334, 22 So.2d 161,23 So.2d 303. While not committing this Court to such a formula in all cases, we have upon reconsideration, the Court sitting en banc, concluded that such an allowance may properly be made in this cause.
This case and the ancillary proceeding of Ex parte Taylor (Taylor v. Bailes), Ala. Sup., 37 So.2d 656,1 involve the same suit for separate maintenance. In respect to attorneys' fees, we considered the cases together on submission, and decided that $400 was a reasonable attorneys' fee in the entire matter: that is to say, fees for the representation of the wife on her petition for maintenance pendente lite; trial of the cause in the court below, and representation on appeal to this Court. Upon reconsideration, however, we have reached the conclusion that the allowance of $200 for representing the wife in presenting her petition for maintenance pendente lite, and $200 for the trial in the court below were not excessive.
The opinion heretofore rendered is modified, as indicated above, and the application for rehearing is overruled.
Opinion modified; application overruled.
BROWN, FOSTER, LIVINGSTON, LAWSON, SIMPSON and STAKELY, JJ., concur.
1 Post, p. 387.